FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 07-99008
                 Plaintiff-Appellee,           D.C. No.
                v.
                                          2:02-cr-00220-DT
                                           Central District of
IOURI MIKHEL,
              Defendant-Appellant.             California

                                               ORDER

                   Filed January 22, 2009

    Before: Alfred T. Goodwin, Stephen Reinhardt, and
            William A. Fletcher, Circuit Judges.


                          ORDER

   Pursuant to 9th Cir. R. 36-5, the Memorandum and Order
filed on January 5, 2009 is hereby designated an Opinion and
Order for publication.




                             787
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.